Case 17-11213 Doc 624 Filed 07/03/19 Entered 07/03/19 15:43:45 Main Document Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   IN RE                                                                BANKRUPTCY NO.

   FIRST NBC BANK HOLDING
   COMPANY                                                              17-11213 “A”

   DEBTOR(S)                                                            REORGANIZATION
                                                                        CHAPTER 11


     ORDER APPROVING SECOND AMENDED DISCLOSURE STATEMENT, FIXING
    TIME FOR FILING ACCEPTANCES OR REJECTIONS TO THE SECOND AMENDED
      CHAPTER 11 PLAN OF REORGANIZATION, AND SETTING CONFIRMATION
                                HEARING

          The Debtor, First NBC Bank Holding Company, having filed an Amended Disclosure
   Statement (P-605) on June 21, 2019, and the debtor having been instructed to amend the disclosure
   statement at the hearing on Approval of the Disclosure Statement which came before the Court on
   June 28, 2019;

           IT IS ORDERED, that:

                  1)     The Second Amended Disclosure Statement filed by the Debtor (P-622) on
   July 2, 2019, be and is hereby APPROVED.

                   2)     The debtor, creditors, and parties in interest may now solicit acceptances or
   rejections of the debtor’s second amended chapter 11 plan of reorganization pursuant to 11 U.S.C.
   Section 1125.

                  3)    July 31, 2019 is fixed as the last day for filing acceptances or rejections of
   the debtor’s second amended chapter 11 plan of reorganization pursuant to 11 U.S.C. Section 1125.

                  4)    July 31, 2019 is fixed as the last day for filing and serving, pursuant to Rule
   3020(b) (1), written objections to Confirmation of the debtor’s second amended chapter 11 plan
   of reorganization.

                  5)      No later than July 8, 2019 the debtor’s second amended chapter 11 plan of
   reorganization, the debtor’s approved second amended disclosure statement, a ballot conforming
   to Official Form No. 14, and a copy of this Order approving the debtor’s second amended
   disclosure statement, shall be transmitted by mail and/or electronic filing in compliance with the
   Bankruptcy Rules, by the debtor’s counsel, to the creditors, equity security holders and other
   parties in interest, and to the United States Trustee as provided by B.R. 3017(d).
Case 17-11213 Doc 624 Filed 07/03/19 Entered 07/03/19 15:43:45 Main Document Page 2 of 3



                6)      No later than July 12, 2019 an affidavit of mailing shall be filed
   electronically by debtor’s counsel.

                7)      A hearing on Confirmation of the debtor’s second amended chapter 11 plan
   of reorganization will be held before the undersigned Bankruptcy Judge in:

                                   COURTROOM B-709
                             HALE BOGGS FEDERAL BUILDING
                                  500 POYDRAS STREET
                               NEW ORLEANS, LOUISIANA
                                          ON
                          WEDNESDAY, AUGUST 7, 2019 AT 10:00 A.M.

               8)    Debtor’s counsel is to tabulate the acceptances and rejections of the
   second amended chapter 11 plan of reorganization and is to have same verified by the Clerk of
   Bankruptcy Court at least (3) days prior to the confirmation hearing date.

                 9)    Counsel's Tabulation of Ballots must include the following:

                                 a)      The correct name and number of the case.

                                 b)      The identity of the plan, including any
                                         modifications.

                                 c)      The total amount and number of creditors in each class;
                                         the acceptances in number and amount of each class;
                                         and the rejections in number and amount of each
                                         class.

                                 d)      A clear and concise summation of each class as to
                                         whether or not each class meets the requirements of the
                                         Code for acceptance of the plan.

               10)    The completed, signed ballots are to be returned to Barbara B.
   Parsons or William E. Steffes, counsel for the debtor.

                 11)     Counsel is to file the Tabulation of Ballots electronically.

                 12)    Counsel is to submit the ballots in hard copy to the Clerk of Bankruptcy
   Court (3) days prior to hearing for verification of the Tabulation. Said ballots will be returned
   to counsel subsequent to the court’s ruling on confirmation.
Case 17-11213 Doc 624 Filed 07/03/19 Entered 07/03/19 15:43:45 Main Document Page 3 of 3



         FAILURE TO COMPLY WITH THE FOREGOING TABULATION AND
   VERIFICATION REQUIREMENTS MAY RESULT IN FAILURE TO CONFIRM THE
   PLAN.

                      New Orleans, Louisiana, July 3, 2019.



                                                  Hon. Elizabeth W. Magner
                                                  U.S. Bankruptcy Judge



   COUNSEL FOR DEBTOR:

   Barbara B. Parsons
   The Steffes Firm, LLC
   13702 Coursey Blvd.
   Building 3
   Baton Rouge, LA 70817
   (225) 751-1751
   Fax: (224) 751-1998
   Email: bparsons@steffeslaw.com

   William E. Steffes
   The Steffes Firm, LLC
   13702 Coursey Blvd.
   Building 3
   Baton Rouge, LA 70817
   (225) 751-1751
   Fax: (224) 751-1998
   Email: bsteffes@steffeslaw.com

   U.S. Trustee
   Office of the U.S. Trustee
   Eastern District of Louisiana
   Texaco Center
   400 Poydras Street, Suite 2110
   New Orleans, LA 70130
